Citation Nr: 1011414	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for VA benefit purposes to include 
entitlement to death pension and dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1973 to May 1974.  The Veteran passed away on 
March [redacted], 2006; at the time of his death, he was in receipt 
of a VA nonservice-connected pension.  The appellant is the 
Veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 letter decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  The record reflects that the appellant 
originally requested a hearing before the Board but 
subsequently withdrew that request prior to the claim being 
forwarded to the Board for review.  


FINDINGS OF FACT

1.  The Veteran died in March 2006.  The Veteran's daughter, 
not the appellant, informed the VA of the Veteran's death.

2.  On the State of Georgia Certificate of Death, the 
Veteran's marital status is listed as "DIVORCED" and 
without a surviving spouse.

3.  The appellant and the Veteran were divorced in May 2003.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 
3.54, 3.204, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a) (2009), describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

As will be discussed in further detail below, the appellant's 
claim is being denied because of a lack of entitlement under 
the law.  As such, the Board has decided the appeal on the 
current record without any further consideration of the VCAA.

The Veteran passed away on March [redacted], 2006.  A Certificate of 
Death was issued that reported the Veteran was "DIVORCED" 
and that he did not have a surviving spouse.  The informant 
was not the appellant but instead the Veteran's daughter.

Following the Veteran's death, the Veteran's daughter 
submitted a VA Form 21-530, Application for Burial Benefits.  
On that form, the daughter reported that it was she, the 
daughter, who buried the Veteran, and that it was she who had 
paid for the Veteran's burial/funeral.  The appellant was not 
listed on the application for benefits.  Along with the 
application for benefits, the daughter submitted a receipt 
from the funeral home that showed that the Veteran's daughter 
had paid (or was attempting to pay) for the Veteran's 
funeral.

After the Veteran died, the appellant submitted a claim for 
death benefits VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable).  On that form, the appellant stated that she was 
the Veteran's former spouse.  She noted that she had been 
married to the Veteran from June 9, 1995, to May 1, 2003, 
that she had obtained a divorce from the Veteran, and that 
after her divorce, she had married another man.  Coupled with 
the application for benefits was a copy of a marriage 
certificate and a divorce decree.  

Upon reviewing the appellant's claim, the RO informed the 
appellant that she was not entitled to any benefits because 
she was divorced from the Veteran at the time of his death.  
The RO further stated that the appellant was not entitled to 
death benefits because she could not be recognized as the 
surviving spouse of the Veteran.  The appellant responded in 
writing by saying that she felt that she deserved the 
Veteran's VA death benefits because she had been married to 
him for over nine years and had stayed with him until his 
drinking forced her to leave the marriage.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2009) and who was the 
spouse of the Veteran at the time of the Veteran's death; and 
(1) who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the Veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2009).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2009).

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2009).  VA will accept, for 
the purpose of determining entitlement to benefits under laws 
administered by VA, the statement of a claimant as proof of 
marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains: 
the date (month and year) and place of the event; the full 
name and relationship of the other person to the claimant.  
38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 
3.204(a)(1) (2009).  VA shall require corroborating evidence 
to verify a marriage where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) 
(2009).  Failure to furnish the higher class of evidence, 
however, does not preclude the acceptance of a lower class if 
the evidence furnished is sufficient to prove the point 
involved. 38 C.F.R. § 3.204(b) (2009).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) 	Copy or abstract of the public 
record of marriage, or a copy of the 
church record of marriage, containing

sufficient data to identify the parties, 
the date and place of marriage, and the 
number of prior marriages if shown on the 
official record;

2) 	Official report from service 
department as to marriage which occurred 
while the Veteran was in service; 

3) 	The affidavit of the clergyman or 
magistrate who officiated; 

4) 	The original certificate of 
marriage, if the VA is satisfied that it 
is genuine and free from alteration; 

5) 	The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 

6) 	In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship.  This evidence 
should be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived; or,

7) 	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205(a) (2009).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2009) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205(b) (2009).

In the current case, the appellant has contended that she 
should receive VA benefits because she was married to the 
Veteran for over nine years.  She had indicated that she 
"deserves" his benefits because the Veteran agreed to sign 
over his benefits to her.  Yet, she has also admitted that at 
the time of the Veteran's death, not only was she divorced 
from the Veteran but she was also married to another man.  
There is no evidence indicating that the appellant had left 
her husband and had begun another relationship with the 
Veteran.  There is no evidence suggesting that she held 
herself out to be in an exclusive relationship with the 
Veteran or that she cohabited with him.  

The Board finds that the contemporaneous evidence and 
subsequent lay statements do not support this claim.  While 
it is true that the appellant and the Veteran had been 
married to one another, at the time of the Veteran's death, 
he was divorced and did not have a surviving spouse.  
Moreover, the State of Georgia specifically noted that the 
appellant was "DIVORCED" and not in a relationship with the 
appellant.  Additionally, it was the Veteran's daughter who 
notified the VA of her father's death and it was the 
Veteran's daughter who paid for the Veteran's funeral.

To qualify for benefits as a surviving spouse, the claimant 
must have been the Veteran's spouse on the date of his death, 
and the law does not provide any relevant exception to the 
requirement.  The Board is bound by the law and regulations 
in effect.  In the absence of authorizing statutory or 
regulatory authority, the Board may not award payment of 
benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) 
(citing OPM v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute")).  Based on the above analysis, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant was the Veteran's surviving spouse for VA 
purposes.  The doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant is not recognized as the surviving spouse of the 
Veteran for VA benefit purposes to include entitlement to 
death pension and DIC benefits, and her claim is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement of the appellant to recognition as the Veteran's 
surviving spouse for VA purposes is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


